Name: Council Regulation (EC) No 26/1999 of 21 December 1998 adopting autonomous and transitional measures for Europe Agreements with Lithuania, Latvia and Estonia in certain processed agricultural products
 Type: Regulation
 Subject Matter: European construction;  Europe;  agri-foodstuffs;  tariff policy;  EU finance;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities9. 1. 1999 L 5/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 26/1999 of 21 December 1998 adopting autonomous and transitional measures for Europe Agreements with Lithuania, Latvia and Estonia in certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending adaptation of Protocol 2 of the Europe Agreements concluded with Estonia, Latvia and Lithu- ania (1), Regulation (EC) No 2621/97 (2) was adopted, which, until 31 December 1998 maintains the degree of preference granted, thus offsetting possible trade- distorting effects the implementation of the results of the Uruguay Round may have on exports from these coun- tries to the Community; Whereas, pending adoption of improved concessions granted to Estonia, Latvia and Lithuania by the respective Joint Committees, Regulation (EC) No 2621/97 laid down new concessions on a provisional and autonomous basis; Whereas the negotiations with the countries concerned for the conclusion of Adaptation Protocols adjusting the trade aspects of the Europe Agreements, hereinafter Adaptation Protocols', have been concluded and new Protocols 2 have been initialled; whereas procedures for the formal adoption of the Adaptation Protocols are under way; whereas the time schedule required for formal adop- tion may not allow for the entry into force of the Adapta- tion Protocols with all of the countries concerned on 1 January 1999; whereas it is therefore advisable to provide for extension of the concessions on an autonomous basis until 31 December 1999, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 1999 the goods originating from Lithuania listed in Annex I to this Regu- lation shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II. 2. From 1 January to 31 December 1999 the goods originating from Latvia listed in Annex III shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into considereation in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II. 3. From 1 January to 31 December 1999 the goods originating from Estonia listed in Annex IV shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II. Article 2 1. The concessions applying to trade in processed agri- cultural products provided for in the Adaptation Protocols with the countries referred to in Article 1 shall replace the concessions provided for in the respective Annexes to this Regulation: (a) as from 1 January 1999 with regard to those countries for which the Adaptation Protocols are in force by that date, and (1) OJ L 373, 31. 12. 1994, p. 1 (Estonia). OJ L 374, 31. 12. 1994, p. 1 (Latvia). OJ L 375, 31. 12. 1994, p. 1 (Lithuania). (2) Council Regulation (EC) No 2621/97 of 19 December 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (OJ L 354, 30. 12. 1997, p. 1). EN Official Journal of the European Communities 9. 1. 1999L 5/2 (b) from the date of entry into force of the respective Adaptation Protocol with regard to those countries for which the Adaptation Protocols enter into force after 1 January 1999. 2. The detailed rules implementing the measures provided for in this Regulation shall also be applicable for the corresponding measures provided in the Additional Protocols. Article 3 The quotas referred to in the Annexes I, III and IV to this Regulation shall be administered by the Commission in accordance with the provisions of Commission Regula- tion (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93 (1). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1998. For the Council The President M. BARTENSTEIN (1) OJ L 187, 26. 7. 1996, p. 18. Regulation as amended by Regulation (EC) No 2495/97 (OJ L 343, 13. 12. 1997, p. 18). EN Official Journal of the European Communities9. 1. 1999 L 5/3 1999 Preference Order No CN code Description quota (tonnes) From 1.1 to 30.6.1999 From 1.7 to 31.12.1999 ANNEX I LITHUANIA 1506 00 00 Other animal fats Unlimited 0 % 0 % 09.6533 1518 00 10 Animal and vegetable fats 390 5 % 4,5 % 1518 00 31 0 % 0 % 1518 00 39 3 % 0 % 1518 00 91 5 % 4,5 % 1518 00 95 0 % 0 % 1518 00 99 5 % 4,5 % 09.6501 1704 90 71 Boiled sweets 520 EAR EAR 1704 90 75 Caramels 09.6503 1806 90 Chocolate 650 EAR EAR 09.6528 2203 00 Beer 520 3,5 % 2,6 % 09.6525 2208 60 11 Vodka 420 0,26 EUR/ % vol/hl+ 1,27 EUR/hl 0 % 09.6534 2402 20 90 Cigarettes 52 34,2 % 31,5 % EN Official Journal of the European Communities 9. 1. 1999L 5/4 from 1.1 to 30.6.1999 from 1.7 to 31.12.1999 EUR/100 kg ANNEX II BASIC AMOUNTS TO BE TAKEN INTO CONSIDERATION IN CALCULATING AGRICULTURAL COMPONENTS AND ADDITIONAL DUTIES Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã º  Ã Ã ¹Ã  Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 7,900 7,277 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã   Ã Ã ¹Ã  Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durum tarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 12,263 11,295 Centeno / Rug / Roggen / Ã £ Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 7,698 7,090 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸ Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 7,698 7,090 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ± µÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 7,193 Arroz descascarillado de grano largo / Ris, afskallet, langkornet / Reis, langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã  µ Ã ½Ã ¿ Ã  Ã ¶Ã ¹ µÃ ±Ã ºÃ  Ã ÃÃ µÃ  µÃ ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris, skalat lÃ ¥ngkornigt 21,972 20,237 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã - µ Ã ½Ã ¿ Ã ³ Ã »Ã ± Ã Ã µ Ã Ã º Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Mageremelkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / Skum- mjÃ ¶lkspulver 25,740 24,750 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã » Ã Ã µr Ã ³ Ã »Ã ± Ã Ã µ Ã Ã º Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Vollemelkpoeder / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 30,978 28,532 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 45,021 41,467 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã º  Ã ¶ Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 31,795 30,573 EN Official Journal of the European Communities9. 1. 1999 L 5/5 Preference Order No CN code Description 1999 quota(tonnes) from 1.1 to 30.6.1999 from 1.7 to31.12.1999 ANNEX III LATVIA 09.6535 1704 90 65 Sugar confectionery 325 EAR EAR 1704 90 71 1704 90 75 09.6536 1806 31 00 Chocolate 650 EAR EAR 1806 32 10 1806 32 90 1806 90 11 1806 90 19 09.6537 1901 90 11 Food preparations 260 EAR EAR 1901 90 19 EAR EAR 1901 90 91 7,6 % 7,0 % 1901 90 99 EAR EAR 09.6538 1905 30 Biscuits 260 EAR EAR 09.6527 2104 10 Soups and broths 39 5,9 % 4,9 % 09.6513 2105 Ice-cream 37 EAR EAR 09.6528 2203 00 Beer 650 3,5 % 2,6 % 09.6525 2208 60 11 Vodka 420 0,26 EUR/ % vol/hl+ 1,27 EUR/hl 0 % 09.6529 2208 70 10 Liqueurs 14 0,32 EUR/ % vol/hl+ 2,05 EUR/hl 0 % EN Official Journal of the European Communities 9. 1. 1999L 5/6 1999 quota Preference Order No CN code Description (tonnes) 1.1 to 30.6.1999 1.7 to 31.12.1999 ANNEX IV ESTONIA 09.6515 1704 10 11 Sugar confectionery 195 EAR EAR 1704 10 19 1704 90 71 1704 90 75 09.6530 1805 00 00 Cocoa powder 37 0 % 0 % 09.6517 ex 1806 Chocolate confectionery, excluding CN code 1806 10 15 650 EAR EAR 1806 10 15 0 % 0 % 09.6519 1905 Bakery goods 140 EAR EAR 09.6521 2102 10 39 Yeasts 2 600 EAR EAR 09.6539 2103 90 90 Sauces and preparations 780 3,8 % 3,5 % 09.6523 2105 Ice-cream 14 EAR EAR 09.6531 2203 Beer 650 3,5 % 2,6 % 09.6525 2208 60 11 Vodka 130 0,26 EUR/ % vol/hl+ 1,27 EUR/hl 0 % 09.6529 2208 70 10 Liqueurs 21 0,32 EUR/ % vol/hl+ 2,05 EUR/hl 0 % 09.6532 2208 90 69 Other spirits 21 0,32 EUR/ % vol/hl+ 2,05 EUR/hl 0 % 09.6534 2402 20 90 Cigarettes 65 34,2 % 31,5 %